Exhibit 10.1

The Hanover Insurance Group, Inc.

2007-2008 Compensation of Non-Employee Directors

For the annual service period beginning on May 15, 2007, the date of the 2007
Annual Meeting of Shareholders

 

Standard Fees    Description Annual Director Retainer   

- Stock Component

   - $50,000 valuation    - Granted on May 15, 2007. Issued pursuant to
Company’s 2006 Long-Term Incentive Plan (the “2006 Plan”)

- Cash Component

   - $30,000     

- Payable on or after May 15, 2007

 

Board Meeting Fee   

- $2,200 per meeting attended in person

- $1,100 per meeting attended telephonically

 

Committee Meeting Fee    - $1,500 per Committee meeting attended in person    -
$750 per Committee meeting attended telephonically     

- Meetings of the independent directors designated as meetings of the Committee
of Independent Directors (the “CID”) are to be compensated as a meeting of the
Board, provided, however, meetings of the CID that are held in conjunction with
Board meetings are not to be separately compensated.

 

Committee Chairperson Annual Retainer    - $7,500 for the chairperson of the
Nominating and Corporate Governance Committee, payable on or after May 15, 2007
   - $10,000 for the chairperson of the Compensation Committee, payable on or
after May 15, 2007     

- $15,000 for the chairperson of the Audit Committee, payable on or after May
15, 2007

 

Chairman of the Board Retainer   

- $60,000

- Payable on or after May 15, 2007

 

      

Other

 

     Deferred Compensation Plan    - Directors may defer receipt of their cash
and stock compensation. Deferred cash amounts are accrued in a memorandum
account that is credited with interest derived from the so-called General
Agreement on Tariffs and Trade (GATT) Rate (4.69% in 2007). At the election of
each director, cash deferrals of meeting fees and retainers may be converted to
Common Stock of the Company with such stock issued pursuant to the 2006 Plan
Conversion Program   

- At the election of each director, cash meeting fees and retainers may be
converted into Common Stock of the Company with such stock issued pursuant to
the 2006 Plan

 

Reimbursable Expenses    - Travel and related expenses incurred in connection
with service on the Board of Directors and its Committees Matching Charitable
Contributions    - Company will provide matching contributions to qualified
charitable organizations up to $5,000 per director per year